Citation Nr: 0119548	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  98-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertensive heart disease, 
prior to February 2, 1998.

4.  Entitlement to a disability rating in excess of 30 
percent for service-connected hypertensive heart disease, 
from February 2, 1998, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1988.  He had four months and four days of prior active duty.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from July 1997 and July 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the July 1997 rating 
decision, the RO denied service connection for a psychiatric 
disorder and continued a 10 percent disability evaluation for 
hypertension.  In the July 1998 rating decision, the RO 
denied service connection for mild disc bulging at L4-L5, 
claimed as lower back pains.  In December 1998, the RO 
reclassified the service-connected hypertension as 
hypertensive heart disease and granted a 30 percent 
evaluation as of February 2, 1998.

The case was previously before the Board in September 1999, 
when it was remanded for additional records and 
readjudication.  Unfortunately, as discussed below, another 
remand is required.


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Concerning the claim for service connection for a low back 
disorder, the veteran's service medical records show that he 
complained of low back pain in April 1985 and March 1988, 
after unloading equipment.  In March 1988, he was diagnosed 
as having mechanical low back pain.  The veteran again 
reported recurrent low back pain on separation examination in 
September 1988; however, examination of the spine was normal.  
Post-service treatment records disclose normal x-ray of the 
lumbar spine in November 1988.  There were additional 
complaints of low back pain as early as February 1990, with a 
diagnosis of low back pain with leg numbness.  More recent 
findings on magnetic resonance imaging in April 1998 included 
mild diffuse posterior disc bulging at L4-L5 and mid central 
posterior disc bulging  at L5-S1 with slight narrowing of the 
spinal canal at both levels.  

Under the new law, VA has a duty to obtain a medical opinion 
when such opinion is necessary to make a decision on the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  A medical opinion is necessary when the 
evidence of record contains competent evidence that the 
veteran has a current disability and indicates that 
disability may be associated with the veteran's active 
military service, but does not contain sufficient medical 
evidence to render a decision.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)(2)).  

Here, the record does not contain sufficient medical evidence 
to support the veteran's claim that his current low back 
disorder arose during or is attributable to his military 
service.  Whether the disease was manifest in service or 
during the first year following separation or may be 
attributable to any exposure in service is a question 
requiring medical expertise.  Accordingly, the veteran should 
be afforded a VA examination in order to obtain an opinion as 
to whether his low back disorder may be associated with his 
active military service. 

The veteran is currently diagnosed as having, inter alia, a 
major depressive disorder with psychotic features.  His 
service medical records are negative for complaints or 
findings of a psychiatric disorder.  In support of his claim 
for service connection, he provided copies of undated 
statements from his platoon leader and platoon sergeant 
indicating that he had mental problems and should be granted 
a medical discharge.  Accordingly, on remand the RO should 
obtain the veteran's complete service personnel records, as 
well as any additional service medical records.  He should 
also be afforded a VA examination to determine the date of 
onset and etiology of his psychiatric disorder.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)(2)).

Upon VA hypertension examination in October 1998, the 
veteran's hypertensive heart disease was classified at Class 
III, which was approximately equal to 2 METS.  However, the 
examiner stated that the veteran could not perform many 
activities because of musculoskeletal problems.  Another 
examination is needed because it is not clear what extent of 
the veteran's impairment is due to his service-connected 
heart disease, as opposed to musculoskeletal problems. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
the VA will attempt to obtain on his 
behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for heart disease, a 
psychiatric disorder, and/or a low 
back disorder since 2000; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
heart disease, a psychiatric 
disorder, and/or a low back disorder 
since 2000.

2.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, 


obtain any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

3.  Contact the National Personnel Records 
Center, or any other applicable source, 
and ask for copies of the veteran's 
complete service personnel records, as 
well as any additional service medical 
records.  If these records are not 
available, a negative reply is requested.

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
current low back disorder had its onset 
during active service or is related to any 
in-service disease or injury.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should provide an opinion as 
to the date of onset and etiology of the 
veteran's current psychiatric disorder(s).  
The examiner should state whether it is at 
least as likely as not that any current 
psychiatric disorder had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

7.  Afford the veteran a comprehensive VA 
medical examination to determine the 
current severity of his hypertensive 
heart disease.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
by the examiner are to be performed.  The 
examiner should comment on all 
manifestations of the veteran's 
hypertensive heart disease.  A series of 
blood pressure readings should be taken.

The examiner should be provided copies of 
the recently revised rating criteria for 
cardiovascular disorders (Codes 7000-
7020), together with the criteria that 
were in effect prior to January 12, 1998.  
Appropriate exercise testing must be 
conducted in order to determine metabolic 
equivalent scores (METS).  

If a determination of METS by exercise 
testing cannot be done for medical 
reasons, the examiner must indicate so, 
and should then provide an estimation of 
the level of activity (expressed in METS 
and supported by specific examples, such 
as slow stair climbing or shoveling 
snow). 

The examiner should include in the report 
an assessment of functions which 
precisely correspond to the functions 
which are listed in the rating criteria 
to include workload restrictions, and 
should answer the following questions:

a.  Is there any evidence of left 
ventricular dysfunction, and if so, what 
is the ejection fraction?

b.  Does the veteran suffer with chronic 
congestive heart failure?  If so, how 
many episodes of acute congestive heart 
failure has he suffered in the past year?

c.  At what level of METS score does the 
veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?

d.  Is there evidence of marked 
enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond 
midclavicular line?

e.  To what extent does the veteran's 
hypertensive heart disease, as opposed to 
any other disabilities, i.e., 
musculoskeletal, limit his social and 
industrial adaptability?  Is ordinary 
manual labor feasible?  Does his 
cardiovascular disability prohibit him 
from doing light manual labor and/or is 
more than sedentary work precluded?

The examiner is specifically instructed 
to classify the veteran's heart disease 
under the New York Heart Association 
classification for functional capacity 
and therapeutic classification.  The 
examiner must provide a definition of the 
classification assigned and specify the 
particular results of the examination 
which were used to support this 
conclusion.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished.

8.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
reports.  Ensure that the medical reports 
are complete and in full compliance with 
the above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinion requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

9.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claims.

10.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claims on appeal remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



